Title: From George Washington to Brigadier General Samuel Holden Parsons, 25 November 1779
From: Washington, George
To: Parsons, Samuel Holden


        
          Head Quarters West point 25 Novr 1779.
        
        Colo. Lamb informs me that there are some men in the Connecticut line who had been inlisted for three Years who would now reinlist for the War in the Companies of Artillery raised and adopted by the State, but that you did not conceive yourself at liberty to allow such a measure without order. I am clearly of opinion that if those Men will not reinlist in the Corps of Infantry to which they belong, that it will be for the good of the Service to allow them to inlist in those Companies of Artillery—And if their term of service is near expiring in the Infantry, I think it will be better to let them join the Artillery immediately than lose them for the War, by a refusal. I am Dear Sir Your most obt Servt
        
          Go: Washington
        
      